DETAILED ACTION

Claims 46-63 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 46-47, 50-57, 60 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fahrny et al. (US 2006/0137015).

Claim 46, Fahrny teaches a network apparatus adapted for delivery of security data to a node of a content distribution network, the network apparatus comprising: 
a security management apparatus (i.e. sender security server) (p. 0009); and 
an authentication apparatus (220) in data communication with at least the security management apparatus (p. 0009); 
wherein the security management and the authentication apparatus are configured to cooperate to: 
authenticate a physically secure element (i.e. EMM) of a computerized client device (i.e. STB) in data communication with the content distribution network, the authentication of the physically secure element enabling the computerized client device to be added to an authorized domain (i.e. utilizing trusted domain software) (p. 0009-0011); and 
provide security data to the physically secure element (i.e. SLK), the security data enabling at least in part access via the computerized client device to content distributed over the content distribution network, the content originating from a content source (i.e. headend) disposed at a node of a third party network (204) in data communication with the content distribution network (fig. 2a; p. 0009-0011). 

Claim 47, Fahrny teaches the network apparatus of claim 46, further comprising a provisioning apparatus; 
wherein the provisioning apparatus (i.e. authorizing) is configured to cooperate with the security management and authentication apparatus to (i) provision the 

Claim 50, Fahrny teaches the network apparatus of claim 46, wherein: 
the security data comprises a cryptographic key, the cryptographic key useful for the enablement of the at least in part access to the content (p. 0075-0076); and 
the network apparatus further comprises a trusted authority (TA) apparatus (i.e. keylist) configured at least to manage a plurality of cryptographic keys (p. 0036). 

Claim 51, Fahrny teaches the network apparatus of claim 50, wherein the TA apparatus is further configured to receive data representative of a request for the cryptographic key (i.e. generate authorization messages which contain the keys) (p. 0036). 

Claim 52, Fahrny teaches the network apparatus of claim 50, wherein the TA apparatus is further configured to provide the cryptographic key to the computerized client device for storage on the physically secure element (i.e. stores the split) (p. 0081-0082). 

Claim 53, Fahry teaches the network apparatus of claim 46, wherein the security data is configured for provision of digital rights management (DRM) protection of the content (p. 0009). 

Claim 54, Fahrny teaches the network apparatus of claim 53, wherein the provision of the DRM protection of the content comprises provision of data relating to one or more restrictions associated with the content, the one or more restrictions relating to at least one of usage (i.e. attacks), copying, or distribution of the content (p. 0005-0006, 0009). 

Claim 55, Fahrny teaches a computerized apparatus for delivering security data to a plurality of computerized client devices via at least a content distribution network, the computerized apparatus comprising: 
network interface apparatus (202) configured to support data communication with the plurality of computerized client devices (fig. 2a); 
processing apparatus (210) in data communication with the network interface apparatus (fig. 2a); and 
storage apparatus (210) in data communication with the processing apparatus, and comprising at least one computer program (p. 0082), the at least one computer program comprising a plurality of instructions which are configured to, when executed by the processing apparatus, cause the computerized apparatus to: 
receive data representative of a request to provision one of the plurality of computerized client devices (i.e. authorizing on network) (p. 0009-0010); 
cause determination of whether a physically secure element of the one of the plurality of computerized client devices is configured to enable addition of the one of the 
provide at least security data (i.e. EMM) to the one of the plurality of computerized client devices, the at least security data configured to enable access via the one of the plurality of computerized client devices to digitally rendered content distributed over the content distribution network, the digitally rendered content sourced from a content server (i.e. headend) of a third party network (204) in data communication with the content distribution network (fig. 2a; p. 0009-0011). 

Claim 56, Fahry teaches the computerized apparatus of claim 55, wherein: 
the at least security data comprises a cryptographic key (p. 0075-0076); and 
the determination of whether the physically secure element of the one of the plurality of computerized client devices is configured to enable the addition of the one of the plurality of computerized client devices to the authorized domain (i.e. EMM with trusted domain software) comprises verification of a prescribed software (i.e. TDS) and one or more cryptographic elements being present on the one of the plurality of computerized client devices (i.e. cryptographic keys) (p. 0060).

Claim 57, Fahry teaches the computerized apparatus of claim 55, wherein the at least security data is included within the digitally rendered content (p. 0009- 0010). 

	Claim 60 is analyzed and interpreted as a method of claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 48-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrny et al. (US 2006/0137015) in view of Haller (US 2008/0141336).

Claim 48, Fahrny is silent regarding the network apparatus of claim 47, wherein the processing of the plurality of messages comprises data communication via a web service interface, the web service interface implemented based on Simple Object Access Protocol (SOAP).
Haller teaches the network apparatus of claim 47, wherein the processing of the plurality of messages comprises data communication via a web service interface, the web service interface implemented based on Simple Object Access Protocol (SOAP) (p. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided web interface security as taught by Haller to the system of Fahrny to provide appropriate security layers to messaging (p. 0062).

Claim 49, Fahry is silent regarding the network apparatus of claim 47, wherein the processing of the plurality of messages comprises data communication via hypertext transport protocol (HTTP) or secure HTTP (HTTPS). 
Haller teaches the network apparatus of claim 47, wherein the processing of the plurality of messages comprises data communication via hypertext transport protocol (HTTP) or secure HTTP (HTTPS) (p. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided web interface security as taught by Haller to the system of Fahrny to provide appropriate security layers to messaging (p. 0062).

Claim 58-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrny et al. (US 2006/0137015) in view of Reuzel et al. (US 2010/0043060).

Claim 58, Fahrny is silent regarding the computerized apparatus of claim 55, wherein the authorized domain comprises one or more other computerized client devices, the one or more other computerized client devices comprising a data connection to one another and each authenticated to receive the at least security data. 
Reuzel teaches the computerized apparatus of claim 55, wherein the authorized domain comprises one or more other computerized client devices (i.e. home network), the one or more other computerized client devices comprising a data connection to one another and each authenticated to receive the at least security data (i.e. token) (p. 0029-0035). 


Claim 59, Fahrny is silent regarding the computerized apparatus of claim 55, wherein the authorized domain comprises a subset of consumer premises equipment (CPE), the CPE comprising one or more client devices which do not belong to the authorized domain, the one or more client devices connected to the one of the plurality of computerized client devices; 
wherein delivery of the digitally rendered content to the one or more client devices comprises application of an additional security mechanism to the digitally rendered content, the additional security mechanism unassociated with the at least security data. 
Reuzel teaches the computerized apparatus of claim 55, wherein the authorized domain comprises a subset of consumer premises equipment (CPE), the CPE comprising one or more client devices which do not belong to the authorized domain, the one or more client devices connected to the one of the plurality of computerized client devices (i.e. outside of home) (p. 0015); 
wherein delivery of the digitally rendered content to the one or more client devices comprises application of an additional security mechanism (i.e. prove trustworthiness) to the digitally rendered content, the additional security mechanism unassociated with the at least security data (p. 0025-0035). 
.

Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrny et al. (US 2006/0137015) in view of Craft. (US 2005/0010788).

Claim 61, Fahrny teaches the computerized method of claim 60, further comprising provisioning the computerized client device with a software image, the software image configured for enabling the authenticating. 
Craft teaches the computerized method of claim 60, further comprising provisioning the computerized client device with a software image, the software image configured for enabling the authenticating (p. 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided image authentication as taught by Craft to the system of Fahrny to enhance security (fig. 14).

Claim 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrny et al. (US 2006/0137015) in view of Craft. (US 2005/0010788), and further in view of Haller (US 2008/0141336).

Claim 62, Fahrny teaches the computerized method of claim 61, further comprising providing a cryptographic key, the cryptographic key useful for the enabling of the authenticating (p. 0075-0076).
Fahrny is silent regarding the computerized method of claim 61, further comprising:
wherein the providing of the cryptographic key comprising data communication via a web service interface, the web service interface implemented based on Simple Object Access Protocol (SOAP). 
Haller teaches the computerized method of claim 61, further comprising:
wherein the providing of the cryptographic key comprising data communication via a web service interface, the web service interface implemented based on Simple Object Access Protocol (SOAP) (p. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided web interface security as taught by Haller to the system of Fahrny to provide appropriate security layers to messaging (p. 0062).

Claim 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrny et al. (US 2006/0137015) in view of Craft. (US 2005/0010788), and further in view of Rodriguez (US 2007/0274341).

Claim 63, Fahrny is silent regarding the computerized method of claim 61, wherein the provisioning comprises sending a unicast message comprising at least a portion of the software image. 
Rodriguez teaches the computerized method of claim 61, wherein the provisioning comprises sending a unicast message comprising at least a portion of the software image (p. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided hybrid multicast as taught by Rodriguez to the system of Fahrny to transfer software images (p. 0001).

Conclusion
Claims 46-63 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030177388 A1	Botz, Patrick S. et al.
US 20060143701 A1	Dos Santos; Maria Alice et al.
US 20080229387 A1	Baks; Wouter et al.
US 20030076955 A1	Alve, Jukka et al.
US 20050210498 A1	Scott, Samuel Thomas III et al.
US 20060271699 A1	Lee; Ye-youl et al.
US 20050044197 A1	Lai, Ray Y.
US 20080040714 A1	Wheeler; Gregory L. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             8/11/2021